DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/10/2020 is generally in compliance with the provisions of 37 C.F.R. § 1.97 and has been considered.  However, pages 2-7 fail to comply with 37 CFR 1.98(a)(1) because the US patents are not listed separately from citations to other documents.  (“U.S. patents and U.S. patent application publications must be listed in a section separately from citations of other documents.” 37 CFR § 1.98(a)(1).) Specifically, the third column from left on the IDS form should only contain patent or publication numbers but in the IDS there are also citations to other documents, for example, row 28 column 3 cites to a document titled “COMMV.027C1C1”.  Note that the Office’s scanning system is not compatible with additional citations and the additional citation to the “COMMV” document interferes with the system’s ability to recognize the patent and pg pub numbers, which otherwise need to be individually typed into our database for search.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, 15-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kottomtharayil (US 2014/0181442) and Idera (Glossary, Master File Table; 2017).
Claim 1 (Currently Amended). A networked information management system configured to perform pre-processing operations to improve browse performance, the networked information management system comprising: (Intended use in the preamble, see MPEP § 2111.02) 
a secondary storage computing device comprising first physical hardware; and a client computing device comprising second physical hardware that is in communication with the secondary storage computing device, (“For instance, as will be described in greater detail herein, the information management system 100 can include one or more client computing devices 102 and secondary storage computing devices 106.”  Kottomtharayil paragraph 0051.  “The client computing devices 102 access or receive primary data 112 and communicate the data, e.g., over the communication pathways 114, for storage in the secondary storage device(s) 108.” Kottomhtarayil paragraph 0084.) wherein the client computing device is configured to: receive an indication that a secondary copy operation on a data volume is (“A data storage system can scan one or more information stores of primary storage and analyze the metadata of files stored in the one or more information stores of primary storage to identify multiple, possibly relevant, secondary copy operations that can be performed on the files.”  Kottomtharayil Abstract.  “In general, primary data 112 can include files, directories, file system volumes, data blocks, extents, or any other hierarchies or organizations of data objects.” Kottomtharayil paragraph 0072.  “Any of the above types of backup operations can be at the volume-level, file-level, or block-level. Volume level backup operations generally involve the copying of a data volume (e.g., a logical disk or partition) as a whole.”  Kottomtharayil paragraph 0174.  “If a risk condition or other criteria is triggered, the system can notify the user of these conditions and may suggest (or automatically implement) an action to mitigate or otherwise address the condition or minimize risk. For example, the system may indicate that data from a primary copy 112 should be migrated to a secondary storage device 108 to free space on the primary storage device 104.”  Kottomtharayil paragraph 0222.) parse a master file table stored on the data volume to identify a first set of records of the master file table, wherein the master file table comprises the first set of records and a second set of records, and wherein the first set of records, when obtained in response to a request to browse a secondary copy of the data volume, are used to construct a user interface for browsing the secondary copy of the data volume; (Kottomtharayil teaches: “The file system sub-client and its associated primary data 112A in certain embodiments generally comprise information generated by the file system and/or operating system of the client computing device 102, and can include, for example, file system data (e.g., regular files, file tables, mount points, etc.)”  Kottomtharayil paragraph 0265.  “The storage manager 140 may maintain a database 146 of management-related data and information management policies 148. The database 146 may include a management index 150 or other data structure that stores logical associations between components of the system, user preferences and/or profiles (e.g., preferences regarding encryption, compression, or deduplication of primary or secondary copy data, preferences regarding the scheduling, type, or other aspects of primary or secondary copy or other operations, mappings of particular information management users or user accounts to certain computing devices or other components, etc.), management tasks, media containerization, or other useful data. For example, the storage manager 140 may use the index 150 to track logical associations between media agents 144 and secondary storage devices 108 and/or movement of data from primary storage devices 104 to secondary storage devices 108.”  Kottomtharayil paragraph 0121.  “Some types of snapshots do not actually create another physical copy of all the data as it existed at the particular point in time, but may simply create pointers that are able to map files and directories to specific memory locations (e.g., disk blocks) where the data resides, as it existed at the particular point in time. For example, a snapshot copy may include a set of pointers derived from the file system or an application. In some other cases, the snapshot may created at the block-level, such as where creation of the snapshot occurs without awareness of the file system.”  Kottomtharayil paragraph 0184.  
The previously cited art does not teach a master file table (or discuss the NTFS).  
Idera teaches: “A master file table is a database in which information about every file and directory on an NT File System (NTFS) volume is kept. An MFT will have a minimum one record for every file and directory on the NTFS logical volume. Moreover, each record contains attributes that tell the operating system how to handle the file or directory associated with the record. . . . In most cases, information about a file or directory such as the type, size, date/time of creation, date/time of most recent modification and author is either stored in MFT entries or external to the MFT but described by MFT entries. . . . To view a full list of MFT attributes, just click on "View" in an open folder with at least one file or subfolder, and then select "Choose Details." You can make attributes visible by checking or unchecking the boxes in the left column of the pop-up window.”  Idera paragraphs 1-3.  While this teaches a master file table comprising a plurality of records, note that the recited “second set of records” would also be obvious as a mere duplication of parts.  See MPEP § 2144.04. 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Idera before the effective filing date because using an MFT helps locate files in a system using NTFS (an extremely common file system).) transmit primary data stored on the data volume and the first set of records to the secondary storage computing device such that the secondary storage computing device generates the secondary copy of the data volume and a secondary copy of the first set of records and stores the secondary copy of the data volume and the secondary copy of the first set of records in a secondary storage device; (“For example, the information management system 100 may generally regularly access data and metadata stored on primary storage devices 104, whereas data and metadata stored on the secondary storage devices 108 is accessed relatively less frequently.”  Kottomthraayil paragraph 0075.  “For recovery and/or regulatory compliance purposes, it is therefore useful to generate copies of the primary data 112. Accordingly, the information management system 100 includes one or more secondary storage computing devices 106 and one or more secondary storage devices 108 configured to create and store one or more secondary copies 116 of the primary data 112 and associated metadata. The secondary storage computing devices 106 and the secondary storage devices 108 may sometimes be referred to as a secondary storage subsystem 118.”  Kottomtharayil paragraph 0082. “Metadata can include, without limitation, one or more of the following: . . . a data object name (e.g., a file name), a data object size (e.g., a number of bytes of data), . . . location/network (e.g., a current, past or future location of the data object and network pathways to/from the data object), . . . time period, in which the data object is migrated to secondary or long term storage, boot sectors, partition layouts, file location within a file folder directory structure, user permissions, owners, groups, access control lists [ACLs]), . . . combinations of the same or the other similar information related to the data object.”  Kottomtharayil paragraph 0074.) receive the request to browse the secondary copy of the data volume; and cause a restoration of the secondary copy of the first set of records for constructing the user interface.  (With respect to the language “for constructing the user interface” note that “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” MPEP § 2111.04.  See also MPEP § 2103.  “Creation of secondary copies 116 can help in search and analysis efforts and meet other information management goals, such as: restoring data and/or metadata if an original version (e.g., of primary data 112) is lost (e.g., by deletion, corruption, or disaster).”  Kottomtharayil paragraph 0083.  “In some cases, secondary copies 116 are indexed so users can browse and restore at another point in time.”  Kottomtharayil paragraph 0087.  “The storage manager 140 may also track information that permits it to select, designate, or otherwise identify content indices, deduplication databases, or similar databases or resources or data sets within its information management "cell" (or another cell) to be searched in response to certain queries. Such queries may be entered by the user via interaction with the user interface 158.”  Kottomtharayil paragraph 0130.  “[0210] The information management system 100 generally organizes and catalogues the results in a content index, which may be stored within the media agent database 152, for example. The content index can also include the storage locations of (or pointer references to) the indexed data in the primary data 112 or secondary copies 116, as appropriate. The results may also be stored, in the form of a content index database or otherwise, elsewhere in the information management system 100 (e.g., in the primary storage devices 104, or in the secondary storage device 108). Such index data provides the storage manager 140 or another component with an efficient mechanism for locating primary data 112 and/or secondary copies 116 of data objects that match particular criteria. [0211] For instance, search criteria can be specified by a user through user interface 158 of the storage manager 140. In some cases, the information management system 100 analyzes data and/or metadata in secondary copies 116 to create an "off-line" content index, without significantly impacting the performance of the client computing devices 102.”  Kottomthraayil paragraphs 0210-0211.)
Claim 7 (Original). The networked information management system of Claim 1, wherein 
the first set of records of the master file table comprises one or more reserved records of the master file table. (Denoting records as “reserved” does not require steps to be performed or limit to a particular structure.  See MPEP §§ 2111.04 and 2103.)
Claim 8 (Original). The networked information management system of Claim 1, wherein 
the first set of records of the master file table comprises a portion of each record of the master file table corresponding to a file or folder.  (“A master file table is a database in which information about every file and directory on an NT File System (NTFS) volume is kept. An MFT will have a minimum one record for every file and directory on the NTFS logical volume. Moreover, each record contains attributes that tell the operating system how to handle the file or directory associated with the record.”  Idera, first paragraph.)
Claim 9 (Original). The networked information management system of Claim 1, wherein 
the first set of records of the master file table comprises one or more reserved records of the master file table (See rejection of claim 7.) and a portion of each record of the master file table corresponding to a file or folder. (See rejection of claim 8.)
Claim 10 (Currently Amended). A computer-implemented method for performing pre-processing operations to improve browse performance, the computer-implemented method comprising: 
receiving an indication that a secondary copy operation on a data volume is requested; parsing a master file table stored on the data volume to identify a first set of records of the master file table, wherein the master file table comprises the first set of records and a second set of records, and wherein the first set of records, when obtained in response to a request to browse a secondary copy of the data volume, are used to construct a user interface for browsing the secondary copy of the data volume; transmitting primary data stored on the data volume and the first set of records to a secondary storage computing device such that the secondary storage computing device generates the secondary copy of the data volume and a secondary copy of the first set of records and stores the secondary copy of the data volume and the secondary copy of the first set of records in a secondary storage device; receiving the request to browse the secondary copy of the data volume; and causing a restoration of the secondary copy of the first set of records for constructing the user interface. (See rejection of claim 1.)
Claim 15 (Original). The computer-implemented method of Claim 10, wherein the first set of records of the master file table comprises one or more reserved records of the master file table. (See rejection of claim 7.)
Claim 16 (Original). The computer-implemented method of Claim 10, wherein the first set of records of the master file table comprises a portion of each record of the master file table corresponding to a file or folder. (See rejection of claim 8.)
Claim 17 (Original). The computer-implemented method of Claim 10, wherein the first set of records of the master file table comprises one or more reserved records of the master file table and a portion of each record of the master file table corresponding to a file or folder.  (See rejection of claim 9.)
Claim 18 (Currently Amended). A non-transitory computer-readable medium storing instructions, which when executed by a client computing device comprising physical hardware, cause the client computing device to perform a method comprising: receiving an indication that a secondary copy operation on a data volume is requested; parsing a master file table stored on the data volume to identify a first set of (See rejection of claim 1.)
Claim 20 (Original). The non-transitory computer-readable medium of Claim 18, wherein the first set of records of the master file table comprises one or more reserved records of the master file table. (See rejection of claim 7.)
Claim 21 (Currently Amended). A networked information management system configured to perform post- processing operations to improve browse performance, the networked information management system comprising: 
a secondary storage computing device comprising first physical hardware; and a client computing device comprising second physical hardware that is in communication with the secondary storage computing device, wherein the client computing device is configured to: 
receive an indication that a secondary copy operation performed on a data volume is complete; (See rejection of claim 1.  Kottomtharayil teaches: “[0110] According to certain embodiments, the storage manager provides one or more of the following functions: [0111] initiating execution of secondary copy operations; [0112] managing secondary storage devices 108 and inventory/capacity of the same; [0113] reporting, searching, and/or classification of data in the information management system 100; [0114] allocating secondary storage devices 108 for secondary storage operations; [0115] monitoring completion of and providing status reporting related to secondary storage operations;”  Kottomtharayil paragraph 0110.)
request restoration of a secondary copy of a master file table stored in a secondary storage device in response to the secondary copy operation being performed, (“Creation of secondary copies 116 can help in search and analysis efforts and meet other information management goals, such as: restoring data and/or metadata if an original version (e.g., of primary data 112) is lost (e.g., by deletion, corruption, or disaster); allowing point-in-time recovery; complying with regulatory data retention and electronic discovery (e-discovery) requirements; reducing utilized storage capacity; facilitating organization and search of data; improving user access to data files across multiple computing devices and/or hosted services; and implementing data retention policies.”  Kottomtharayil paragraph 0083.  “For example, to backup, migrate, and restore all of the data on a Microsoft Exchange server, the client computing device 102 may use one Microsoft Exchange Mailbox data agent 142 to backup the Exchange mailboxes, one Microsoft Exchange Database data agent 142 to backup the Exchange databases, one Microsoft Exchange Public Folder data agent 142 to backup the Exchange Public Folders, and one Microsoft Windows File System data agent 142 to backup the file system of the client computing device 102.”  Kottomtharauil paragraph 0139.  
Kottomtharayil does not discuss a master file table as part of the file system.
Idera teaches: “A master file table is a database in which information about every file and directory on an NT File System (NTFS) volume is kept. An MFT will have a minimum one record for every file and directory on the NTFS logical volume. Moreover, each record contains attributes that tell the operating system how to handle the file or directory associated with the record. . . . In most cases, information about a file or directory such as the type, size, date/time of creation, date/time of most recent modification and author is either stored in MFT entries or external to the MFT but described by MFT entries. . . . To view a full list of MFT attributes, just click on "View" in an open folder with at least one file or subfolder, and then select "Choose Details." You can make attributes visible by checking or unchecking the boxes in the left column of the pop-up window.”  Idera paragraphs 1-3.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Idera before the effective filing date because using an MFT helps locate files in a system using NTFS.) wherein the master file table is stored on the data volume; parse the restored master file table to identify a first set of records of the master file table, wherein the master file table comprises the first set of records and a second set of records, and wherein the first set of records, when obtained in response to a request to browse a secondary copy of the data volume, are used to construct a user interface for browsing the secondary copy of the data volume; transmit the first set of records to the secondary storage computing device such that the secondary storage computing device generates a secondary copy of the first set of records and stores the secondary copy of the first set of records in the secondary storage device; receive the request to browse the secondary copy of the data volume; and cause a restoration of the secondary copy of the first set of records for constructing the user interface. (See rejection of claim 1.)

Claims 2-6, 11-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kottomtharayil (US 2014/0181442), Idera (Glossary, Master File Table; 2017), and Bhagi (US 2017/0024152)
Claim 2 (Currently Amended). The networked information management system of Claim 1, wherein the client computing device is further configured to 
mount a virtual disk to the secondary storage computing device, wherein extents of the data volume are laid onto the virtual disk.  (Kottomtharayil teaches: “For virtualized computing devices the operating system and other applications 110 of the client computing device(s) 102 may execute within or under the management of virtualization software (e.g., a VMM), and the primary storage device(s) 104 may comprise a virtual disk created on a physical storage device. The information management system 100 may create secondary copies 116 of the files or other data objects in a virtual disk file and/or secondary copies 116 of the entire virtual disk file itself (e.g., of an entire .vmdk file).”  Kottomtharayil paragraph 0089.  “Secondary copies 116 are also in some embodiments stored on a secondary storage device 108 that is inaccessible to the applications 110 running on the client computing devices 102 (and/or hosted services). Some secondary copies 116 may be "offline copies," in that they are not readily available (e.g. not mounted to tape or disk). Offline copies can include copies of data that the information management system 100 can access without human intervention (e.g. tapes within an automated tape library, but not yet mounted in a drive), and copies that the information management system 100 can access only with at least some human intervention (e.g. tapes located at an offsite storage site).”  Kottomtharayil paragraph 0091. 
Kottomthrarayil does not expressly teach mounting a virtual disk to the secondary storage. 
Bhagi teaches: “For example, the systems and methods may receive a request to perform a file-level restore of a block-level data volume, mount to the block-level data volume a virtual globally unique identifier (GUID) Partition Table (GPT) disk (or other pseudo mount point), and restore data from one or more files within the block-level data volume via one or more mount paths provided by the virtual GPT disk.”  Bhagi paragraph 0016.  “[0269] As described herein, the systems and methods facilitate the file-level restoration of data from block-level backup volumes, or secondary storage copies of data, by creating a pseudo mount point or virtual pipeline to the block-level data volume and restoring data from one or more files within the block-level data volume via one or more mount paths provided by the pseudo mount point.”  Bhagi paragraph 0269.  “For example, the pseudo mount component 220 mounts a virtual GPT disk that includes a single partition based on a size of the block-level data volume to the block-level data volume, effectively wrapping the block-level data volume into the partition of the virtual GPT disk.”  Bhagi paragraph 0273.  “[0275] In some embodiments, the restore component 230 is configured and/or programmed to restore data from one or more files within the block-level data volume via one or more mount paths provided by the virtual GPT disk. For example, the restore component 230 translates, via the virtual GPT disk and a virtual disk driver, a received file restore request into a volume extent request, and restores data associated with the volume extent request.”  Bhagi paragraph 0275.  “The mount service 455 establishes a persistent pipeline to the backup volume 460, and performs recalls of extents from the backup volume 460. Once extents are recalled or restored (or, in some cases, fail to restore), the mount service 455 transfers the recalled extents to the PseudoDevice threads, which pass the recalled extents to the virtual disk driver 440. The virtual disk driver 440 provides the extents to the data restore component 410, which restores the file-level data (e.g., one or more files) via the extents provided by the virtual disk driver 440.”  Bhagi paragraph 0291.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Bhagi because the method in that reference helps the system access backup data in secondary storage at different granularities (e.g. file, entire disk).)
Claim 3 (Original). The networked information management system of Claim 2, wherein 
the information of the first set of records indicates a relationship between the extents laid onto the virtual disk and one or more files or folders stored on the data volume. (This is obvious over the combination of previously cited art.  Kottomtharayil teaches: “In general, primary data 112 can include files, directories, file system volumes, data blocks, extents, or any other hierarchies or organizations of data objects.”  Kottomtharayil paragraph 0072.  Idera teaches: “A master file table is a database in which information about every file and directory on an NT File System (NTFS) volume is kept. An MFT will have a minimum one record for every file and directory on the NTFS logical volume.”  Idera paragraph 1.  Where the master file table stores information about every file and directory on the volume in a system with extents, the MFT will contain information relating the extents to the volumes.  The motivation to combine from claim 1 is applicable to this combination.)
Claim 4 (Original). The networked information management system of Claim 2, wherein 
the client computing device is further configured to: receive a request to restore a file via the user interface; translate the request into a disk extent request; and transmit the disk extent request to the secondary storage computing device. (“Creation of secondary copies 116 can help in search and analysis efforts and meet other information management goals, such as: restoring data and/or metadata if an original version (e.g., of primary data 112) is lost (e.g., by deletion, corruption, or disaster)”  Kottomtharayil paragraph 0082. “In some cases, secondary copies 116 are indexed so users can browse and restore at another point in time. After creation of a secondary copy 116 representative of certain primary data 112, a pointer or other location indicia (e.g., a stub) may be placed in primary data 112, or be otherwise associated with primary data 112 to indicate the current location on the secondary storage device(s) 108.”  Kottomthraayil paragraph 0087.  “[0210] The information management system 100 generally organizes and catalogues the results in a content index, which may be stored within the media agent database 152, for example. The content index can also include the storage locations of (or pointer references to) the indexed data in the primary data 112 or secondary copies 116, as appropriate. The results may also be stored, in the form of a content index database or otherwise, elsewhere in the information management system 100 (e.g., in the primary storage devices 104, or in the secondary storage device 108). Such index data provides the storage manager 140 or another component with an efficient mechanism for locating primary data 112 and/or secondary copies 116 of data objects that match particular criteria. [0211] For instance, search criteria can be specified by a user through user interface 158 of the storage manager 140. In some cases, the information management system 100 analyzes data and/or metadata in secondary copies 116 to create an "off-line" content index, without significantly impacting the performance of the client computing devices 102.”  Kottomthraayil paragraphs 0210-0211.)
Claim 5 (Original). The networked information management system of Claim 4, wherein the secondary storage computing device is further configured to: 
translate the disk extent request into a volume extent request; retrieve one or more extents from the mounted virtual disk in accordance with the volume extent request; and transmit the one or more extents to the client computing device.  (“In some embodiments, the request component 210 is configured and/or programmed to receive and/or access a request to perform a file-level restore of the block-level data volume. For example, the request component 210 may receive a request to browse backup copies or other secondary copies of files previously stored in block-level data volumes within secondary storage.”  Bhagi paragraph 0271.  “[0275] In some embodiments, the restore component 230 is configured and/or programmed to restore data from one or more files within the block-level data volume via one or more mount paths provided by the virtual GPT disk. For example, the restore component 230 translates, via the virtual GPT disk and a virtual disk driver, a received file restore request into a volume extent request, and restores data associated with the volume extent request.”  Bhagi paragraph 0275.)
Claim 6 (Original). The networked information management system of Claim 5, wherein 
the client computing device is further configured to restore the file to a file system of the client computing device using the one or more extents.  (“Creation of secondary copies 116 can help in search and analysis efforts and meet other information management goals, such as: restoring data and/or metadata if an original version (e.g., of primary data 112) is lost (e.g., by deletion, corruption, or disaster)”  Kottomtharayil paragraph 0083.  “For example, an information management policy may specify certain requirements (e.g., . . . that data on a secondary volume should always have a certain level of availability and be able to be restored within a given time period”  Kottomtharayil paragraph 0222.)  
Claim 11 (Currently Amended). The computer-implemented method of Claim 10, further comprising mounting a virtual disk to the secondary storage computing device, wherein extents of the data volume are laid onto the virtual disk. (See rejection of claim 2.)
Claim 12 (Original). The computer-implemented method of Claim 11, wherein the information of the first set of records indicates a relationship between the extents laid onto the virtual disk and one or more files or folders stored on the data volume. (See rejection of claim 3.)
Claim 13 (Original). The computer-implemented method of Claim 11, further comprising: receiving a request to restore a file via the user interface; translating the request into a disk extent request; and transmitting the disk extent request to the secondary storage computing device. (See rejection of claim 4.)
Claim 14 (Original). The computer-implemented method of Claim 13, further comprising: receiving one or more extents from the secondary storage computing device in response to transmitting the disk extent request; and restoring the file to a file system of the client computing device using the one or more extents.  (See rejection of claim 5.)
Claim 19 (Currently Amended). The non-transitory computer-readable medium of Claim 18, wherein the method further comprises mounting a virtual disk to the secondary storage computing device, wherein extents of the data volume are laid onto the virtual disk. (See rejection of claim 2.)



Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.
Rejections under §112b:
All rejections under this section are withdrawn based on claim amendments.  
Rejections under § 103:
Applicant states that the cited art does not teach the amended claims but no specific distinction is found in the remarks.
Applicant states that the dependent claims are patentable but no specific arguments are put forth.     




Conclusion
Title
Document I.D.
Reason Included 
AUTOMATION OF COLLECTION OF FORENSIC EVIDENCE
US 20170012998 A1
"[0061] As shown in the user interface 300, there are three groups of data on for a user to specify, covering Windows data, profile data and acquisitions. Under Windows data, there is an array of checkboxes corresponding to various Windows data types, including: MFT ( Master File Table), LogFile, PageFile.sys, Registry, Event Logs, Application Data, Antivirus Logs and Quarantine, Recycle Bin, Link Files (*.lnk), and so on. 

[0062] Under Profile data, two checkboxes "Collect Full Profile" and "Exclude OST, PST and OAB" are parallel to each other and three checkboxes are arranged underneath the former. OST (Offline Storage Table) is the local cache of emails, contact, meeting, etc. on a computer and is related specifically to Outlook in Microsoft Office, PST (Personal Storage Table) is an offline storage file for email on a computer and is related specifically to Outlook in Microsoft Office, and OAB (Outlook Address Book) is a collection of address lists created in the Outlook contact folders. The three checkboxes, under the checkbox "Collect Full Profile," are, respectively, 1) "Collect everything from Desktop and Documents," wherein Desktop and Documents are file folders specific to a user of the selected target computer; 2) "Collect Email (OST, PST, EML, MSG)," wherein OST, PST, EML, MSG refer to different email related file types and/or email formats, e.g., EML is an email format that a number of email tools use to store the individual emails and MSG is an email format Microsoft Outlook uses for individual emails; and 3) "Collect Internet (Iexplorer, Firefox, Chrome)," wherein Iexplorer, Firefox, Chrome are different web browsers. If the checkbox "Collect Full Profile" is selected, then selection of the three checkboxes thereunder will be overridden. If the checkbox "Exclude OST, PST and OAB" is selected, then three email related file types, OST, PST and OAB, will be excluded from data collection. 
" paragraphs 0061-0062
Enabling clean file cache persistence using dual-boot detection
US 7739738 B1
"In one such case, the number of entries in the NTFS transaction log (of which copies can be kept in the file system activity log 320 or otherwise made accessible to the system) is configurable by the user (e.g., by operation of a pull-down menu or other suitable user interface mechanism). As is known, the MFT ( master file table) effectively acts as the master "map" of the file system's layout (where files are located), and essentially includes metadata about every file and directory on the NTFS file system. The MFT includes parameters such as location, size, and access permissions." paragraph 36.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139